Case 1:20-cv-23287-DPG Document 87 Entered on FLSD Docket 03/31/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 1:20-cv-23287-GAYLES


  LUIS MANUEL RODRIGUEZ, et al.,

                                Plaintiffs,

         v.


  IMPERIAL BRANDS PLC, et al.,

                                Defendants.


                   ORDER GRANTING DEFENDANTS’
           UNOPPOSED JOINT MOTION FOR AN ORDER SETTING
   COORDINATED MOTION TO DISMISS PROCEDURE AND BRIEFING SCHEDULE

         THIS CAUSE having come before the Court on Defendants Imperial Brands plc

  (“Imperial”), WPP plc, Young & Rubicam LLC, BCW LLC (the “WPP Defendants”), and

  Corporación Habanos, S.A. (“Habanos”) (collectively, the “Defendants”)’s Unopposed Motion for

  an Order Setting Coordinated Motion to Dismiss Procedure and Briefing Schedule (the “Motion”)

  [ECF No. 86], and good cause appearing therefore, it is ORDERED AND ADJUDGED that the

  Motion is GRANTED. The Parties shall adhere to the following deadlines and procedures:

         1.       The Amended Complaint filed March 22, 2021, [ECF No. 82], will be treated as

  though it had been filed no later than March 19, 2021, as required by Federal Rule of Civil

  Procedure 15(a)(1)(B), and will therefore be treated as the operative complaint.

         2.       The Defendants’ deadline to answer or otherwise respond to the Amended

  Complaint shall be April 28, 2021.

                 a. Defendants shall file a Consolidated Motion to Dismiss, making arguments

                    common to all Defendants, not to exceed twenty-five (25) pages.
Case 1:20-cv-23287-DPG Document 87 Entered on FLSD Docket 03/31/2021 Page 2 of 2




                 b. While Defendants will work collaboratively to consolidate briefing on as many

                      relevant issues as possible, Imperial (individually), the WPP Defendants

                      (together), and Habanos (individually) shall have the option of filing separate

                      motions and memoranda of law on their individualized arguments, not to

                      exceed twenty (20) pages each, to address any additional arguments that

                      Defendants wish to raise that are not contained in the Consolidated Motion

                      arguments, including, but not limited to, particularized arguments relating to

                      jurisdiction.

         3.       Plaintiffs’ deadline to file a Response to the Consolidated Motion to Dismiss and

  the Individual Briefs set forth in Paragraph 2 above shall be May 28, 2021. Plaintiffs’ Responses

  to such briefing shall not exceed the number of permissible pages of the respective opening briefs:

  twenty-five (25) pages to respond to the Consolidated Motion to Dismiss and twenty (20) pages to

  respond to the Individual Briefs.

         4.       Defendants shall be permitted to file Replies to Plaintiffs’ Responses by June 18,

  2021, as follows:

                 a. A Reply in support of the Consolidated Motion to Dismiss, not to exceed fifteen

                      (15) pages; and

                 b. Replies in support of any Individual Briefs, not to exceed ten (10) pages.

  DONE AND ORDERED in Chambers at Miami, Florida, this 31st day of March, 2021.




                                                       ____________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE

  Copies furnished via CM/ECF to Counsel of Record


                                                   2
